It was incumbent upon the State to prove that the (1195) defendant (indicated under The Code, sec. 1120) had entered upon the land after being forbidden so to do. It devolved upon the defendant to show by way of defense that he entered under a license or a bona fide claim of right, since those are matters peculiarly within his knowledge. The license referred to is not a license from the owner, as that is negatived by the allegation that the defendant was forbidden to enter, but it is the license from some justice, mentioned in the proviso to section 1120. This license, like the license to sell liquor, on the trial of an indictment for retailing without license, is a matter of defense, and it is incumbent upon the defendant to show it. The State is not called on to prove the negative. S. v. Morrison, 14 N.C. 299; S. v. Emry, 98 N.C. 668. It devolved upon the defendant to prove in defense, not merely abelief that he had a bona fide right to enter, but he "was bound to prove that he had reasonable ground for such belief." S. v. Bryson, 81 N.C. 595;S. v. Crawley, 103 N.C. 353.
In the present case it was in evidence that the title to the premises had been decided adversely to the defendant in the Superior Court (which judgment on appeal here was affirmed), and that the entry was made by the defendant after such adverse decision below and pending the appeal to this Court. In the face of an adverse decision *Page 760 
in the Superior Court, the defendant had no right to take the law into his own hands and make an entry on the land in controversy. The defendant introduced no evidence even of his belief in his right to enter. However reasonable or unreasonable might be his grounds for a belief that the Superior Court was in error in adjudging the title to the premises against him, he had no reasonable ground for (1196) a belief that he had a "right to enter" after such judgment, until reversed.
There being no evidence of reasonable ground for such belief, "the court properly instructed the jury, in substance, that if they believed the evidence the defendant was guilty." S. v. Fisher, 109 N.C. 817.
No Error.
Cited: S. v. Holmes, 120 N.C. 576; S. v. Neal, ib., 621; S. v. Durham,121 N.C. 550; Meredith v. R. R., 137 N.C. 486; S. v. Blackley, 138 N.C. 623;S. v. Wells, 142 N.C. 595; S. v. Connor, ib., 708; S. v.Taggart, 170 N.C. 741.